                 Case 2:18-cr-00067-JAM Document 80 Filed 09/15/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-67 JAM
12                                Plaintiff,             STIPULATION TO SET BRIEFING SCHEDULE;
                                                         FINDINGS AND ORDER
13                          v.
14   KIZZIE LANITRA MORRIS,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      On July 15, 2020, defendant Kizzie Morris filed a Motion to Vacate and/or Reduce

21 Sentence under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 62.

22          2.      The parties are aware that the Bureau of Prisons (BOP) is currently reviewing whether

23 Morris is eligible for home confinement.

24          3.      To allow additional time for the BOP to render a decision, the parties agree to modify the

25 current briefing schedule in this matter.

26          4.      Specifically, the parties agree and propose that the government’s response brief be due

27 September 23, 2020.

28          5.      The parties further agree and propose that the defense’s reply brief, if any, be due


      STIPULATION AND [PROPOSED] ORDER                    1
               Case 2:18-cr-00067-JAM Document 80 Filed 09/15/20 Page 2 of 2


 1 September 30, 2020.

 2        6.      By this stipulation, the parties request the Court adopt and order the proposed briefing

 3 schedule.

 4        IT IS SO STIPULATED.

 5
     Dated: September 14, 2020                             MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ QUINN HOCHHALTER
 8                                                         QUINN HOCHHALTER
                                                           Assistant United States Attorney
 9

10
     Dated: September 14, 2020                             /s/ Q. Hochhalter for S. Cameron
11                                                         SCOTT CAMERON
12                                                         Counsel for Defendant
                                                           KIZZIE LANITRA MORRIS
13

14

15
                                          FINDINGS AND ORDER
16
          IT IS SO FOUND AND ORDERED this 14th day of September, 2020.
17

18                                                      /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
19                                                   UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  2
